UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-4872



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


STEVEN GREGORY RICHARDSON,

                                                Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:05-cr-00298-F)


Submitted:   August 15, 2007                 Decided:   August 23, 2007


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Jennifer May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven Gregory Richardson appeals his 180 month sentence

after pleading guilty to being a convicted felon in possession of

a   firearm,   in    violation   of    18     U.S.C.   §§   922(g)(1)   (2000).

Richardson was sentenced as an armed career criminal pursuant to 18

U.S.C.A. § 924(e) (West 2000 & Supp. 2006), and United States

Sentencing Guidelines Manual (“USSG”) § 4B1.4 (2005).              On appeal,

Richardson argues that the district court erred in sentencing him

as an armed career criminal. Finding no reversible error, we

affirm.

           A defendant with three prior convictions for violent

felony offenses committed on separate occasions is subject to

treatment as an armed career criminal.            See 18 U.S.C. § 924(e)(1);

USSG § 4B1.4.       Though Richardson did not dispute in the district

court the fact of his prior convictions or the sentences he

received or object to the accuracy of the source material in the

presentence report, he contends on appeal that he was improperly

designated an armed career criminal because specific attributes of

his prior convictions, specifically the dates they were committed

and whether they were violent, remained unproven.

           However, contrary to Richardson’s argument, the district

court was not required to make any factual findings concerning

Richardson’s prior record, and the district court could rely on

“the conclusive significance” of his record, see Shepard v. United


                                      - 2 -
States, 544 U.S. 13, 25 (2005), as set out in the presentence

report.   See United States v. Thompson, 421 F.3d 278, 285 (4th Cir.

2005) (sentencing judge entitled to rely on undisputed information

in presentence report that “bears the earmarks of derivation from

Shepard-approved sources such as the indictments and state-court

judgments from [defendant’s] prior convictions”), cert. denied, 126

S. Ct. 1463 (2006).

             In this case, the district court properly relied on the

presentence      report   in    concluding     that      Richardson’s     prior

convictions occurred on different occasions. Notably, the offenses

occurred on different dates, in different geographical locations,

and   involved    different     criminal    objectives       and   victims.   See

Thompson, 421 F.3d at 284-86; United States v. Williams, 187 F.3d

429, 431 (4th Cir. 1999).         Moreover, it is readily ascertainable

from the presentence report that Richardson was convicted of

violating N.C. Gen. Stat. § 14-54, the state statute proscribing

breaking and entering buildings. Because this Court has previously

determined that a violation of § 14-54 constitutes a violent felony

for   ACCA    purposes,   see    Thompson,    421     F.3d    at   284-85,    the

convictions were properly used as ACCA predicate offenses.

             Richardson   also     contends     that      his      sentence    is

unconstitutional after Blakely v. Washington, 542 U.S. 296 (2004),

because it was enhanced based on prior convictions that were

neither alleged in the indictment nor found by a jury beyond a


                                    - 3 -
reasonable   doubt.      Richardson’s   argument   is   foreclosed   by

controlling precedent.    In United States v. Cheek, 415 F.3d 349,

352-54 (4th Cir.), cert. denied, 126 S. Ct. 640 (2005), we held

that prior convictions used as a basis for ACCA enhancement need

not be charged in the indictment or established beyond a reasonable

doubt.

          We therefore affirm the district court’s judgment.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




                                - 4 -